DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over TASAKI et al., U.S. Pub No: US 20180232338 A1 (Hereinafter “TASAKI”) in view of Leonard et al., U.S. Pub No: US 20180157620 A1 (Hereinafter “Leonard”).

Regarding claim 1, TASAKI teaches A node system, comprising: a memory that stores executable components;
 and a processor, operatively coupled to the memory (see paragraph [0033]), that executes the executable components, the executable components comprising: 
a data input component configured to receive a data batch comprising one or more time-series values of a data tag of an industrial device (TASAKI, see paragraph [0053, 0057, 0063], wherein sensing data input from the sensor 10 and acquires observation data. See also fig.4 wherein a target device can be selected to be monitoring);
 a determination of whether a probability distribution of the time-series values contains a single mode, multiple modes, or no modes (see paragraph [0012-0013, 0017], wherein a run length value at a maximum peak of the run length probability distribution at the current time point is discontinuous with respect to a run length value at a maximum peak of the run length probability distribution at a previous time point, the state change detection unit may determine that the current time point is a change point in the state of the target facility. The run length value at the maximum peak (that is, the maximum probability) of the run length probability distribution is discontinuous because a probability of the state in the target facility being changed is high. Examiner note, when there is no change this corresponds to no mode as claim).  
Although, TASAKI teaches updating parameters based on run length probability distribution (see paragraph [0012-0013] and fig.5), TASAKI fails to explicitly disclose a modal analysis component configured to select a data reduction algorithm, from multiple predefined data reduction algorithms, based on a determination of whether a probability distribution of the time-series values contains a single mode, multiple modes, or no modes, wherein the multiple predefined data reduction algorithms comprise respective different data reduction algorithms for probability distributions containing a single mode, probability distributions containing multiple modes, and probability distributions containing no modes;
and a data reduction component configured to apply the data reduction algorithm to the data batch to yield a reduced data set.  
Leonard teaches a modal analysis component configured to select a data reduction algorithm, from multiple predefined data reduction algorithms, based on a modal analysis component configured to select a data reduction algorithm, from multiple predefined data reduction algorithms, based on a determination of whether a probability distribution of the time-series values contains a single mode, multiple modes, or no modes, wherein the multiple predefined data reduction algorithms comprise respective different data reduction algorithms for probability distributions containing a single mode, probability distributions containing multiple modes, and probability distributions containing no modes (see paragraph [0032] and fig.2 as an example, wherein item 206 can be the predefined data reduction algorithms, wherein analysis functions can be selected. See also paragraph [0040], wherein a data model is selected for a selected time series analysis function based on the identified characteristic. );
and a data reduction component configured to apply the data reduction algorithm to the data batch to yield a reduced data set (see paragraph [0040-0041], wherein the selected time series analysis function may then be performed using the selected data model. In a different example, the selected time series analysis function may perform a transformation or reduction on the structured hierarchical data and provide a visualization of the transformed or reduced data. In a further example, analyzing the distributions of the time-stamped unstructured data may include applying a user defined test or a business objective test to the unstructured time stamped data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of TASAKI to incorporate select a data reduction algorithm, from multiple predefined data reduction algorithms, as taught by Leonard, since doing so would allow the system to properly operate on the organization's unstructured data sets. (Leonard; paragraphs [0004]).
 

Regarding claim 2, the combination of TASAKI and Leonard disclose wherein the modal analysis component is configured to, in response to determining that the probability distribution contains a single mode, select, as the data reduction algorithm, an algorithm that generates the reduced data set to include a maximum value of the one or more time-series values and its corresponding time stamp, a minimum value of the one or more time-series values and its corresponding time stamp, and a value of the single mode and its corresponding time stamp (TASAKI, see paragraph [0017, 0046], wherein a run length value at a maximum peak of the run length probability distribution at the current time point is discontinuous with respect to a run length value at a maximum peak of the run length probability distribution at a previous time point, the state change detection unit may determine that the current time point is a change point in the state of the target facility. The run length value at the maximum peak (that is, the maximum probability) of the run length probability distribution is discontinuous because a probability of the state in the target facility being changed is high. See paragraph [0019], wherein un length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit. Further, the information presentation unit may present run length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit and may present the change point information on a time axis of the run length probability distribution information. According to a time-series change of the presented run length probability distribution, since it is able to recognize appearance of a change in the state of the target facility, bases of the change point and the change indication point, and a degree of a possibility (probability), it is able to increase the reliability of the detection result. See also paragraph [0034-0035], wherein the state change detection unit 111 has a function of detecting a change in the state of the target facility 2 based on time-series observation data. The update unit 112 has a function of updating parameters of a state estimation model used in the state change detection unit 111 using values of the acquired observation data. The information presentation unit 113 has a function of presenting information indicating a change in the state of the target facility 2 on the basis of the result of the state change detection unit 111 on a display device. The prior distribution database 114 is a database in which definition information of a plurality of types of prior distributions is stored. The prior distribution setting unit 115 has a function of selecting a prior distribution used in calculation of the state change detection unit 111 from among a plurality of types of prior distributions registered in the prior distribution database 114).  

Regarding claim 3, the combination of TASAKI and Leonard disclose wherein the modal analysis component is configured to, in response to determining that the probability distribution contains multiple modes, select, as the data reduction algorithm, an algorithm that generates the reduced data set to include a maximum value of the one or more time-series values and its corresponding time stamp, a minimum value of the one or more time- series values and its corresponding time stamp, and values of the multiple modes and their corresponding time stamps (TASAKI, see paragraph [0017, 0046], wherein a run length value at a maximum peak of the run length probability distribution at the current time point is discontinuous with respect to a run length value at a maximum peak of the run length probability distribution at a previous time point, the state change detection unit may determine that the current time point is a change point in the state of the target facility. The run length value at the maximum peak (that is, the maximum probability) of the run length probability distribution is discontinuous because a probability of the state in the target facility being changed is high. See paragraph [0019], wherein un length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit. Further, the information presentation unit may present run length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit and may present the change point information on a time axis of the run length probability distribution information. According to a time-series change of the presented run length probability distribution, since it is able to recognize appearance of a change in the state of the target facility, bases of the change point and the change indication point, and a degree of a possibility (probability), it is able to increase the reliability of the detection result. See also paragraph [0034-0035], wherein the state change detection unit 111 has a function of detecting a change in the state of the target facility 2 based on time-series observation data. The update unit 112 has a function of updating parameters of a state estimation model used in the state change detection unit 111 using values of the acquired observation data. The information presentation unit 113 has a function of presenting information indicating a change in the state of the target facility 2 on the basis of the result of the state change detection unit 111 on a display device. The prior distribution database 114 is a database in which definition information of a plurality of types of prior distributions is stored. The prior distribution setting unit 115 has a function of selecting a prior distribution used in calculation of the state change detection unit 111 from among a plurality of types of prior distributions registered in the prior distribution database 114).  

Regarding claim 4, the combination of TASAKI and Leonard disclose wherein the modal analysis component is configured to, in response to determining that the probability distribution contains no modes, select, as the data reduction algorithm, an algorithm that generates the reduced data set to include a maximum value of the one or more time-series values and its corresponding time stamp, a minimum value of the one or more time-series values and its corresponding time stamp, and one or more peak values and their corresponding time stamps (TASAKI, see paragraph [0017, 0046], wherein a run length value at a maximum peak of the run length probability distribution at the current time point is discontinuous with respect to a run length value at a maximum peak of the run length probability distribution at a previous time point, the state change detection unit may determine that the current time point is a change point in the state of the target facility. The run length value at the maximum peak (that is, the maximum probability) of the run length probability distribution is discontinuous because a probability of the state in the target facility being changed is high. See paragraph [0019], wherein un length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit. Further, the information presentation unit may present run length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit and may present the change point information on a time axis of the run length probability distribution information. According to a time-series change of the presented run length probability distribution, since it is able to recognize appearance of a change in the state of the target facility, bases of the change point and the change indication point, and a degree of a possibility (probability), it is able to increase the reliability of the detection result. See also paragraph [0034-0035], wherein the state change detection unit 111 has a function of detecting a change in the state of the target facility 2 based on time-series observation data. The update unit 112 has a function of updating parameters of a state estimation model used in the state change detection unit 111 using values of the acquired observation data. The information presentation unit 113 has a function of presenting information indicating a change in the state of the target facility 2 on the basis of the result of the state change detection unit 111 on a display device. The prior distribution database 114 is a database in which definition information of a plurality of types of prior distributions is stored. The prior distribution setting unit 115 has a function of selecting a prior distribution used in calculation of the state change detection unit 111 from among a plurality of types of prior distributions registered in the prior distribution database 114).  

Regarding claim 5, the combination of TASAKI and Leonard disclose wherein the modal analysis component is configured to, in response to determining that the one or more time-series values satisfy a criterion indicating that a variance of the one or more time-series values is low, select, as the data reduction algorithm, an algorithm that generates the reduced data set to include a median value of the one or more time-series values and a time stamp selected from a time midpoint or approximate time midpoint of the data batch (TASAKI, see paragraph [0017, 0046], wherein a run length value at a maximum peak of the run length probability distribution at the current time point is discontinuous with respect to a run length value at a maximum peak of the run length probability distribution at a previous time point, the state change detection unit may determine that the current time point is a change point in the state of the target facility. The run length value at the maximum peak (that is, the maximum probability) of the run length probability distribution is discontinuous because a probability of the state in the target facility being changed is high. See paragraph [0019], wherein un length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit. Further, the information presentation unit may present run length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit and may present the change point information on a time axis of the run length probability distribution information. According to a time-series change of the presented run length probability distribution, since it is able to recognize appearance of a change in the state of the target facility, bases of the change point and the change indication point, and a degree of a possibility (probability), it is able to increase the reliability of the detection result. See also paragraph [0034-0035], wherein the state change detection unit 111 has a function of detecting a change in the state of the target facility 2 based on time-series observation data. The update unit 112 has a function of updating parameters of a state estimation model used in the state change detection unit 111 using values of the acquired observation data. The information presentation unit 113 has a function of presenting information indicating a change in the state of the target facility 2 on the basis of the result of the state change detection unit 111 on a display device. The prior distribution database 114 is a database in which definition information of a plurality of types of prior distributions is stored. The prior distribution setting unit 115 has a function of selecting a prior distribution used in calculation of the state change detection unit 111 from among a plurality of types of prior distributions registered in the prior distribution database 114. See also paragraph [0039], wherein the structured hierarchical data may be compared to a sample time series of interest to identify a portion of the structured hierarchical data that is similar to the time series of interest. That identified similar portion of the structured hierarchical data may be extracted, and the time series analysis function operates on the extracted similar portion).  

Regarding claim 6, the combination of TASAKI and Leonard disclose wherein the system further comprises a data averaging component configured to calculate a weighted moving average of the one or more time-series values, and the criterion is satisfied if a difference between each of the one or more time- series values and the weighted moving average is less than a defined delta value (TASAKI, see paragraph [0017, 0046], wherein a run length value at a maximum peak of the run length probability distribution at the current time point is discontinuous with respect to a run length value at a maximum peak of the run length probability distribution at a previous time point, the state change detection unit may determine that the current time point is a change point in the state of the target facility. The run length value at the maximum peak (that is, the maximum probability) of the run length probability distribution is discontinuous because a probability of the state in the target facility being changed is high. See paragraph [0019], wherein un length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit. Further, the information presentation unit may present run length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit and may present the change point information on a time axis of the run length probability distribution information. According to a time-series change of the presented run length probability distribution, since it is able to recognize appearance of a change in the state of the target facility, bases of the change point and the change indication point, and a degree of a possibility (probability), it is able to increase the reliability of the detection result. See also paragraph [0034-0035], wherein the state change detection unit 111 has a function of detecting a change in the state of the target facility 2 based on time-series observation data. The update unit 112 has a function of updating parameters of a state estimation model used in the state change detection unit 111 using values of the acquired observation data. The information presentation unit 113 has a function of presenting information indicating a change in the state of the target facility 2 on the basis of the result of the state change detection unit 111 on a display device. The prior distribution database 114 is a database in which definition information of a plurality of types of prior distributions is stored. The prior distribution setting unit 115 has a function of selecting a prior distribution used in calculation of the state change detection unit 111 from among a plurality of types of prior distributions registered in the prior distribution database 114).  

Regarding claim 7, the combination of TASAKI and Leonard disclose wherein the modal analysis component is configured to, in response to determining that the one or more time-series values are a same value, select, as the data reduction algorithm, an algorithm that generates the reduced data set to include a data record selected from a time midpoint or an approximate time midpoint of the data batch (TASAKI, see paragraph [0017, 0046], wherein a run length value at a maximum peak of the run length probability distribution at the current time point is discontinuous with respect to a run length value at a maximum peak of the run length probability distribution at a previous time point, the state change detection unit may determine that the current time point is a change point in the state of the target facility. The run length value at the maximum peak (that is, the maximum probability) of the run length probability distribution is discontinuous because a probability of the state in the target facility being changed is high. See paragraph [0019], wherein un length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit. Further, the information presentation unit may present run length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit and may present the change point information on a time axis of the run length probability distribution information. According to a time-series change of the presented run length probability distribution, since it is able to recognize appearance of a change in the state of the target facility, bases of the change point and the change indication point, and a degree of a possibility (probability), it is able to increase the reliability of the detection result. See also paragraph [0034-0035], wherein the state change detection unit 111 has a function of detecting a change in the state of the target facility 2 based on time-series observation data. The update unit 112 has a function of updating parameters of a state estimation model used in the state change detection unit 111 using values of the acquired observation data. The information presentation unit 113 has a function of presenting information indicating a change in the state of the target facility 2 on the basis of the result of the state change detection unit 111 on a display device. The prior distribution database 114 is a database in which definition information of a plurality of types of prior distributions is stored. The prior distribution setting unit 115 has a function of selecting a prior distribution used in calculation of the state change detection unit 111 from among a plurality of types of prior distributions registered in the prior distribution database 114).  

Regarding claim 8, the combination of TASAKI and Leonard disclose wherein the data reduction component is further configured to define an association between respective data records of the reduced data set and their corresponding data records of the data batch (TASAKI, see paragraph [0017, 0046], wherein a run length value at a maximum peak of the run length probability distribution at the current time point is discontinuous with respect to a run length value at a maximum peak of the run length probability distribution at a previous time point, the state change detection unit may determine that the current time point is a change point in the state of the target facility. The run length value at the maximum peak (that is, the maximum probability) of the run length probability distribution is discontinuous because a probability of the state in the target facility being changed is high. See also Leonard paragraph [0063, 0088, 0097, 0169], wherein compute a derived attribute values vector associated with the panel series. Essentially, the vector attribute derivation summarizes or groups the panel time series).  

Regarding claim 9, the combination of TASAKI and Leonard disclose further comprising a data output component configured to send the data batch, the reduced data set, and the associations to an adjacent downstream node system of a data pipeline or to cloud-based storage (TASAKI, see paragraph [0017, 0046], wherein a run length value at a maximum peak of the run length probability distribution at the current time point is discontinuous with respect to a run length value at a maximum peak of the run length probability distribution at a previous time point, the state change detection unit may determine that the current time point is a change point in the state of the target facility. The run length value at the maximum peak (that is, the maximum probability) of the run length probability distribution is discontinuous because a probability of the state in the target facility being changed is high. See paragraph [0019], wherein un length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit. Further, the information presentation unit may present run length probability distribution information representing a time-series change of the run length probability distribution calculated by the state change detection unit and may present the change point information on a time axis of the run length probability distribution information. According to a time-series change of the presented run length probability distribution, since it is able to recognize appearance of a change in the state of the target facility, bases of the change point and the change indication point, and a degree of a possibility (probability), it is able to increase the reliability of the detection result. See also paragraph [0034-0035], wherein the state change detection unit 111 has a function of detecting a change in the state of the target facility 2 based on time-series observation data. The update unit 112 has a function of updating parameters of a state estimation model used in the state change detection unit 111 using values of the acquired observation data. The information presentation unit 113 has a function of presenting information indicating a change in the state of the target facility 2 on the basis of the result of the state change detection unit 111 on a display device. The prior distribution database 114 is a database in which definition information of a plurality of types of prior distributions is stored. The prior distribution setting unit 115 has a function of selecting a prior distribution used in calculation of the state change detection unit 111 from among a plurality of types of prior distributions registered in the prior distribution database 114. Here, some of these functions (for example, functions of the state change detection unit 111 and the update unit 112) may be executed in another server on a network using a client and server or cloud computing technology which can be data pipeline or to cloud-based storage. See also Leonard paragraph [0054-0055], wherein the output specification 1018 describes the requested output and form for persistent storage. The output specification 1018 can be specified in SAS code (batch). The output specification API 1020 processes the interactively provided user information and generates the need SAS code to produce the requested output. The output specification API 1020 allows the user to manage the outputs interactively.).  

Claims 11-18 are rejected under the same rationale as claims 1-8.
Claims 19-20 are rejected under the same rationale as claims 1 and 8.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TASAKI et in view of Leonard and further in view of Cella et al., U.S. Pub No: US 20190339688 A1 (Hereinafter “Cella”).

Regarding claim 9, the combination of TASAKI and Leonard disclose the features of claim, as outline above. The combination of TASAKI and Leonard fail to explicitly disclose wherein the node system is a node of an industrial internet-of-things (IloT) data pipeline.
Cella discloses wherein the node system is a node of an industrial internet-of-things (IloT) data pipeline (Cella, see paragraph [4146], wherein a system for data collection, using a computer vision system, in an industrial environment having on-device sensor fusion and data storage for industrial IoT devices for oil pipelines is disclosed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of TASAKI and Leonard to include an industrial internet-of-things (IloT) data pipeline, as taught by Cella, since doing so would allow the system to maintenance, service and repair operations can occur seamlessly, with minimal disruption (Cella; paragraphs [0009]).
 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112 rejection have been considered and are persuasive. In light of the applicant arguments, since the processor execute the components cited in claim 1. Therefore, this represent sufficient structure. Therefore the 112 rejection has been withdrawn.
 
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but are not persuasive.
(1)	Applicant argues that the cited references fail to disclose “select a data reduction algorithm, from multiple predefined data reduction algorithms, based on a determination of whether a probability distribution of the time-series values contains a single mode, multiple modes, or no modes, wherein the multiple predefined data reduction algorithms comprise respective different data reduction algorithms for probability distributions containing a single mode, probability distributions containing multiple modes, and probability distributions containing no modes” as cited in claim 1.
(1)	Examiner respectfully disagrees.
TASAKI discloses in paragraph [0012-0013, 0017], a run length value at a maximum peak of the run length probability distribution at the current time point is discontinuous with respect to a run length value at a maximum peak of the run length probability distribution at a previous time point, the state change detection unit may determine that the current time point is a change point in the state of the target facility. The run length value at the maximum peak (that is, the maximum probability) of the run length probability distribution is discontinuous because a probability of the state in the target facility being changed is high. Examiner notes, when there is no change this corresponds to no mode as claimed. 
Leonard in paragraph [0032] and fig.2 as an example, discloses item 206 can be the predefined data reduction algorithms, wherein analysis functions can be selected. See also paragraph [0040], wherein a data model is selected for a selected time series analysis function based on the identified characteristic. Based on the broadest reasonable interpretation, the characteristic (modes) are used when selected analysis functions (reduction algorithms).
The rejection has been maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165
	
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165